Exhibit 10.7
MOTOROLA OMNIBUS INCENTIVE PLAN OF 2002
(as amended through May 4, 2009)
     1. Purpose. The purposes of the Motorola Omnibus Incentive Plan of 2002
(the “Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with Motorola, Inc. (“Motorola” or the “Company”) and its
subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola’s
stockholders by providing them stock options and other stock and cash
incentives.
     2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a “Non-Employee Director” within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any successor legislation. The Committee shall have the authority to
construe and interpret the Plan and any benefits granted thereunder, to
establish and amend rules for Plan administration, to change the terms and
conditions of options and other benefits at or after grant, and to make all
other determinations which it deems necessary or advisable for the
administration of the Plan. The determinations of the Committee shall be made in
accordance with their judgment as to the best interests of Motorola and its
stockholders and in accordance with the purposes of the Plan. A majority of the
members of the Committee shall constitute a quorum, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion, except with respect to benefits to officers subject to
Section 16 of the Exchange Act or officers who are or may be “covered employees”
within the meaning of Section 162(m) of the Internal Revenue Code (“Covered
Employees”).
     3. Participants. Participants may consist of all employees of Motorola and
its subsidiaries and all Non-Employee Directors of Motorola. Any corporation or
other entity in which a 50% or greater interest is at the time directly or
indirectly owned by Motorola shall be a subsidiary for purposes of the Plan.
Designation of a participant in any year shall not require the Committee to
designate that person to receive a benefit in any other year or to receive the
same type or amount of benefit as granted to the participant in any other year
or as granted to any other participant in any year. The Committee shall consider
all factors that it deems relevant in selecting participants and in determining
the type and amount of their respective benefits.
     4. Shares Available under the Plan. There is hereby reserved for issuance
under the Plan an aggregate of 45 million shares of Motorola common stock. If
there is (i) a lapse, expiration, termination or cancellation of any stock
option or other benefit prior to the issuance of shares thereunder or (ii) a
forfeiture of any shares of restricted stock or shares subject to stock awards
prior to vesting, the shares subject to these options or other benefits shall be
added to the shares available for benefits under the Plan. Shares covered by a
Benefit granted under the Plan

 



--------------------------------------------------------------------------------



 



shall not be counted as used unless and until they are actually issued and
delivered to a Participant. In addition, any shares retained by Motorola
pursuant to a participant’s tax withholding election (other than shares used to
satisfy any tax obligation upon the vesting of restricted stock or other stock
awards), and any shares covered by a benefit which is settled in cash, shall be
added to the shares available for benefits under the Plan. All shares issued
under the Plan may be either authorized and unissued shares or issued shares
reacquired by Motorola. Under the plan, no participant may receive in any
calendar year (i) Stock Options relating to more than 3,000,000 shares,
(ii) Restricted Stock or Restricted Stock Units that are subject to the
attainment of Performance Goals of Section 13 hereof relating to more than
300,000 shares, (iii) Stock Appreciation Rights relating to more than 3,000,000
shares, or (iv) Performance Shares relating to more than 300,000 shares. The
shares reserved for issuance and the limitations set forth above shall be
subject to adjustment in accordance with Section 15 hereof. All of the available
shares may, but need not, be issued pursuant to the exercise of incentive stock
options. Notwithstanding anything else contained in this Section 4 the number of
shares that may be issued under the Plan for benefits other than stock options
shall not exceed a total of 5,000,000 shares (subject to adjustment in
accordance with Section 15 hereof.
     5. Types of Benefits. Benefits under the Plan shall consist of Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units, Annual Management Incentive Awards and
Other Stock or Cash Awards, all as described below.
     6. Stock Options. Subject to the terms of the Plan, Stock Options may be
granted to participants, at any time as determined by the Committee. The
Committee shall determine the number of shares subject to each option and
whether the option is an Incentive Stock Option. The option price for each
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of Motorola’s common stock on the date the option is
granted. Each option shall expire at such time as the Committee shall determine
at the time of grant. Options shall be exercisable at such time and subject to
such terms and conditions as the Committee shall determine; provided, however,
that no option shall be exercisable later than the tenth anniversary of its
grant. The option price, upon exercise of any option, shall be payable to
Motorola in full by (a) cash payment or its equivalent, (b) tendering previously
acquired shares (held for at least six months) having a fair market value at the
time of exercise equal to the option price or certification of ownership of such
previously-acquired shares, (c) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (d) such
other methods of payment as the Committee, at its discretion, deems appropriate.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one time only option exchange offer, pursuant to which certain
outstanding Stock Options could, at the election of the person holding such
Stock Option, be tendered to the Company for cancellation in exchange for the
issuance of a lesser amount of Stock Options with a lower exercise price or
other equity benefit as approved by the Committee, provided that such one time
only option exchange offer is implemented within twelve months of the date of
such stockholder approval.

2



--------------------------------------------------------------------------------



 



     7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be
granted to participants at any time as determined by the Committee. An SAR may
be granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options granted after
May 5, 2003, at any time when the Company is subject to fair value accounting.
The grant price of a tandem or substitute SAR shall be equal to the option price
of the related option. The grant price of a free-standing SAR shall be equal to
the fair market value of Motorola’s common stock on the date of its grant. An
SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the option term in the case of a tandem or substitute SAR or
ten years in the case of a free-standing SAR and the terms and conditions
applicable to a substitute SAR shall be substantially the same as those
applicable to the Stock Option which it replaces. Upon exercise of an SAR, the
participant shall be entitled to receive payment from Motorola in an amount
determined by multiplying the excess of the fair market value of a share of
common stock on the date of exercise over the grant price of the SAR by the
number of shares with respect to which the SAR is exercised. The payment may be
made in cash or stock, at the discretion of the Committee, except in the case of
a substitute SAR which may be made only in stock.
     8. Restricted Stock and Restricted Stock Units. Subject to the terms of the
Plan, Restricted Stock and Restricted Stock Units may be awarded or sold to
participants under such terms and conditions as shall be established by the
Committee. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, any of
the following:
(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or
(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction.
All restrictions shall expire at such times as the Committee shall specify.
     9. Performance Stock. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance stock (“Performance
Stock”) is to be awarded and determine the number of shares, the length of the
performance period and the other terms and conditions of each such award. Each
award of Performance Stock shall entitle the participant to a payment in the
form of shares of common stock upon the attainment of performance goals and
other terms and conditions specified by the Committee.
          Notwithstanding satisfaction of any performance goals, the number of
shares issued under a Performance Stock award may be adjusted by the Committee
on the basis of such further consideration as the Committee in its sole
discretion shall determine. However, the Committee may not, in any event,
increase the number of shares earned upon satisfaction of any performance goal
by any participant who is a Covered Employee. The Committee may, in its
discretion, make a cash payment equal to the fair market value of shares of
common stock otherwise required to be issued to a participant pursuant to a
Performance Stock award.

3



--------------------------------------------------------------------------------



 



     10. Performance Units. Subject to the terms of the Plan, the Committee
shall designate the participants to whom long-term performance units
(“Performance Units”) are to be awarded and determine the number of units and
the terms and conditions of each such award. Each Performance Unit award shall
entitle the participant to a payment in cash upon the attainment of performance
goals and other terms and conditions specified by the Committee.
          Notwithstanding the satisfaction of any performance goals, the amount
to be paid under a Performance Unit award may be adjusted by the Committee on
the basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Unit awards upon satisfaction of any performance
goal by any participant who is a Covered Employee and the maximum amount earned
by a Covered Employee in any calendar year may not exceed $5,000,000. The
Committee may, in its discretion, substitute actual shares of common stock for
the cash payment otherwise required to be made to a participant pursuant to a
Performance Unit award.
     11. Annual Management Incentive Awards. The Committee may designate
Motorola executive officers who are eligible to receive a monetary payment in
any calendar year based on a percentage of an incentive pool equal to 5% of
Motorola’s consolidated operating earnings for the calendar year. The Committee
shall allocate an incentive pool percentage to each designated participant for
each calendar year. In no event may the incentive pool percentage for any one
participant exceed 30% of the total pool. Consolidated operating earnings shall
mean the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of Extraordinary Items. Extraordinary Items shall mean
(i) extraordinary, unusual and/or non-recurring items of gain or loss (ii) gains
or losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, or (iv) the effect of a merger or acquisition, all of which
must be identified in the audited financial statements, including footnotes, or
the Management Discussion and Analysis section of the Company’s annual report.
          As soon as possible after the determination of the incentive pool for
a Plan year, the Committee shall calculate the participant’s allocated portion
of the incentive pool based upon the percentage established at the beginning of
the calendar year. The participant’s incentive award then shall be determined by
the Committee based on the participant’s allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant’s allocated portion.
     12. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 11 above, and subject to the terms of the Plan, the Committee
may grant other incentives payable in cash or in common stock under the Plan as
it determines to be in the best interests of Motorola and subject to such other
terms and conditions as it deems appropriate.
     13. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units and other incentives under the Plan may be
made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Internal Revenue
Code, including, but not limited to, cash

4



--------------------------------------------------------------------------------



 



flow; cost; ratio of debt to debt plus equity; profit before tax; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; operating earnings; economic value added;
ratio of operating earnings to capital spending; free cash flow; net profit; net
sales; price of Motorola common stock; return on net assets, equity or
stockholders’ equity; market share; or total return to shareholders
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company. Any
Performance Criteria may include or exclude Extraordinary Items. Performance
Criteria shall be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Committee prior to the issuance of an award which is
consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company’s annual report. However, the Committee may not in any event increase
the amount of compensation payable to a Covered Employee upon the attainment of
a performance goal.
     14. Change in Control. Except as otherwise determined by the Committee at
the time of grant of an award, upon a Change in Control of Motorola, all
outstanding Stock Options and SARs shall become vested and exercisable; all
restrictions on Restricted Stock and Restricted Stock Units shall lapse; all
performance goals shall be deemed achieved at target levels and all other terms
and conditions met; all Performance Stock shall be delivered; all Performance
Units and Restricted Stock Units shall be paid out as promptly as practicable;
all Annual Management Incentive Awards shall be paid out based on the
consolidated operating earnings of the immediately preceding year or such other
method of payment as may be determined by the Committee at the time of award or
thereafter but prior to the Change in Control; and all Other Stock or Cash
Awards shall be delivered or paid. A “Change in Control” shall mean:
     A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola’s then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of Motorola’s
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction

5



--------------------------------------------------------------------------------



 



with entities in which the holders of Motorola Common Stock, directly or
indirectly, have at least a 65% ownership interest, (c) the stockholders of
Motorola approve any plan or proposal for the liquidation or dissolution of
Motorola, or (d) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a “Control Transaction”), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the Board
     15. Adjustment Provisions.
          (a) If Motorola shall at any time change the number of issued shares
of common stock by stock dividend, stock split, spin-off, split-off, spin-out,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, the total number of shares reserved for issuance under the
Plan, the maximum number of shares which may be made subject to an award in any
calendar year, and the number of shares covered by each outstanding award and
the price therefor, if any, shall be equitably adjusted by the Committee, in its
sole discretion.
          (b) Subject to the provisions of Section 14, the Board of Directors or
the Committee may authorize the issuance or assumption of benefits under this
Plan in connection with any merger, consolidation, acquisition of property or
stock, or reorganization upon such terms and conditions as it may deem
appropriate.
          (c) In the event of any merger, consolidation or reorganization of
Motorola with or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.
     16. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant’s rights under the benefit
shall pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at its discretion, the Committee may permit the transfer of a Stock
Option by the participant, subject to such terms and conditions as may be
established by the Committee.
     17. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as

6



--------------------------------------------------------------------------------



 



to any award, if any such tax is payable until indemnified to its satisfaction.
A participant may pay all or a portion of any required withholding taxes arising
in connection with the exercise of a Stock Option or SAR or the receipt or
vesting of shares hereunder by electing to have Motorola withhold shares of
common stock, having a fair market value equal to the amount required to be
withheld.
     18. Duration, Amendment and Termination. No Incentive Stock Option shall be
granted more than ten years after the date of adoption of this Plan by the Board
of Directors; provided, however, that the terms and conditions applicable to any
benefit granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant’s consent. No amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by law, regulation, or stock exchange rule.
     19. Fair Market Value. The fair market value of Motorola’s common stock at
any time shall be determined in such manner as the Committee may deem equitable,
or as required by applicable law or regulation.
     20. Other Provisions.
          (a) The award of any benefit under the Plan may also be subject to
other provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.
          (b) In the event any benefit under this Plan is granted to an employee
who is employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.
     21. Governing Law. The Plan and any actions taken in connection herewith
shall be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).
     22. Stockholder Approval. The Plan was adopted by the Board of Directors on
March 19, 2002, subject to stockholder approval. The Plan and any benefits
granted thereunder shall be null and void if stockholder approval is not
obtained at the next annual meeting of stockholders.

7